DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the external surface of the catheter hub comprising a raised portion and the internal surface of the housing includes a channel (alternate embodiment disclosed in Claim 1 but absent in applicant’s figures) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation “wherein the first channel and the second channel limit at least rotational movement of the catheter hub and the housing in at least one axis of freedom.” It is unclear how the first channel and second channel could limit rotation without the housing being connected to the catheter hub. Applicant must make clear in Claim 14 that the housing and catheter hub are connected to one another for the first and second channel to limit rotation. Furthermore, even where the housing and catheter hub are connected, it is unclear how the first and second channels are capable of preventing rotation of both the housing and catheter hub together. It is likely that applicant’s intent was to claim that the first channel and the second channel prevent rotation of the housing in relation to the catheter hub when the housing and catheter hub are connected. For purposes of examination, this is how the limitation “wherein the first channel and the second channel limit at least rotational movement of the catheter hub and the housing in at least one axis of freedom” will be interpreted. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steube (USPGPub 2012/0277679) in view of Walker et al. (USPGPub 20130096504).

Re Claim 1, Steube discloses a catheter assembly (10) (Steube Fig. 1) comprising: a catheter (16); a needle (22) having a distal tip (22a) and disposed within the catheter (16) (as seen in Steube Annotated Fig. 1 below); a catheter hub (14) connected to the catheter (16) having the needle (22) passing therethrough (as seen in Steube Annotated Fig. 1 below); and a housing (20, 24) Steube Figs. 1-1A) attachable to the catheter hub (14), wherein an external surface of the catheter hub (14) includes a channel member (72) (wherein two channel members are provided for each arm 66 and 71, each channel member opposed to each other on the catheter hub) and an internal surface of the housing (20, 24) includes a raised portion (66) that engage to restrict motion between the catheter hub (14) and the housing (20, 24) (as seen in Steube Figs. 1 and 1A; ¶ 0030). However, Steube fails to teach the channel member including a first channel and a second channel separated by a gap, each of the first channel, the second channel and the gap extending longitudinally in a direction parallel to a centerline of the catheter assembly.
	Walker discloses a catheter assembly (900) (Walker Fig. 28) comprising a catheter hub (920) and a housing (912, 914) attachable to the catheter hub (920), wherein an external surface of the catheter hub (920) includes a channel member (1010a, 1010c) (Walker Annotated Figs. 27-28 below) and an internal surface of the housing (912, 914) includes a raised portion (934b) that engage to restrict motion between the catheter hub (920) and the housing (912, 914), the channel member (1010a, 1010c) including a first channel (1010a) and a second channel (1010c) separated by a gap (1010) (wherein the gap is formed by the raised portion of the radiused surface 1010 - Walker ¶ 0104), each of the first channel (1010a), the second channel (1010c) and the gap (1010) extending longitudinally in a direction parallel to a centerline of the catheter assembly (900) (as seen in Walker Figs. 26-28), the embodiment providing four points of contact to secure the catheter hub to the housing (Walker ¶ 0104 - wherein the resulting device of Steube in view of Walker would have points of contact at the first channel, the second channel, the gap, and either side of the threading).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the channel member and the internal surface of the of the housing of Steube to be configured such that the channel member includes a first channel and a second channel separated by a gap, each of the first channel, the second channel and the gap extending longitudinally in a direction parallel to a centerline of the catheter assembly, the configuration as disclosed by Walker for providing four points of contact to secure the catheter hub to the housing (Walker ¶ 0104).

    PNG
    media_image1.png
    399
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    490
    media_image2.png
    Greyscale

Re Claim 2, Steube in view of Walker disclose all of the limitations of Claim 1. Steube further discloses wherein the internal surface of the housing (20, 24) includes the raised portion (66) (Steube Fig. 1). 

Re Claim 3, Steube in view of Walker disclose all of the limitations of Claim 1. Steube further discloses wherein a distal end of the raised portion (66) includes a chamfer (68) (Steube Fig. 1A).

Re Claim 4, Steube in view of Walker disclose all of the limitations of Claim 1. Steube further discloses wherein the raised portion (66) has a thickness, a length and a depth (as seen in Steube Fig. 1).

Re Claim 5, Steube in view of Walker disclose all of the limitations of Claim 1. Steube further discloses wherein a distal end (24) of the housing (20, 24) includes a support portion (71) disposed at a substantially opposing side surface of the raised portion (66) (as seen in Steube Fig. 1A). 

Re Claim 6, Steube in view of Walker disclose all of the limitations of Claim 5. Steube further discloses wherein the support portion (71) and the raised portion (66) limit movement of the catheter hub (14) and the housing (20, 24) in at least one axis of freedom (Steube ¶ 0030, 0036). 

Re Claim 11, Steube in view of Walker disclose all of the limitations of Claim 1. Steube disclose wherein the channel member (72) has a width, a length and a depth (as seen in Steube Fig. 1). 

Re Claim 12, Steube in view of Walker disclose all of the limitations of Claim 1. Steube fails to disclose wherein the first channel and the second channel are longitudinally aligned and each have a width, a length and a depth. Walker discloses the channel member (1010a, 1010c) (Walker Annotated Fig. 28 above) including a first channel (1010a) and a second channel (1010c) separated by a gap (1010) (wherein the gap is formed by the raised portion of the radiused surface 1010 - Walker ¶ 0104), wherein the first channel (1010a) and the second channel (1010c) are longitudinally aligned and each have a width, a length and a depth (Walker Annotated Figs. 27-28 above), the embodiment providing four points of contact to secure the catheter hub to the housing (Walker ¶ 0104 - wherein the resulting device of Steube in view of Walker would have points of contact at the first channel, the second channel, the gap, and either side of the threading). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first channel and the second channel of Steube in view of Walker to be longitudinally aligned and each have a width, a length and a depth, such an embodiment as disclosed by Walker for providing four points of contact to secure the catheter hub to the housing (Walker ¶ 0104).

Re Claim 13, Steube in view of Walker disclose all of the limitations of Claim 1. Steube fails to disclose wherein the width of the first channel is substantially equal to the width of the second channel; and the depth of the first channel is substantially equal to the depth of the second channel; the length of the first channel is greater than the width of the first channel; and the length of the second channel is greater than the width of the second channel. Walker discloses wherein the width of the first channel (1010a) is substantially equal to the width of the second channel (1010c) (Walker Fig. 28); and the depth of the first channel (1010a) is substantially equal to the depth of the second channel (1010c) (Walker Fig. 28); the length of the first channel (1010a) is greater than the width of the first channel (1010a); and the length of the second channel (1010c) is greater than the width of the second channel (1010c).
	In the present case, it would have been an obvious matter of design choice to modify Steube in view of Walker to be configured wherein the width of the first channel is substantially equal to the width of the second channel; and the depth of the first channel is substantially equal to the depth of the second channel; the length of the first channel is greater than the width of the first channel; and the length of the second channel is greater than the width of the second channel since applicant has not disclosed that having such dimensions solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the aforementioned dimensions of the first and second channels, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claim 14, Steube in view of Walker disclose all of the limitations of Claim 1. Steube fails to teach wherein the first channel and the second channel limit at least rotational movement of the catheter hub and the housing in at least one axis of freedom. Walker discloses the channel member (1010a, 1010c) (Walker Annotated Fig. 28 above) including a first channel (1010a) and a second channel (1010c) separated by a gap (1010) (wherein the gap is formed by the raised portion of the radiused surface 1010 - Walker ¶ 0104), wherein the first channel (1010a) limit at least rotational movement of the catheter hub and the housing in at least one axis of freedom for the purpose of releasably securing the housing and catheter hub to one another (wherein placement of radiused finger 934 within cutout 1010a formed through the Luer connector 920a prevents rotation of the housing 914 in relation to the catheter hub 920 - Walker ¶ 0104). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first channel and the second channel of Steube in view of Walker to limit at least rotational movement of the catheter hub and the housing in at least one axis of freedom, the configuration as disclosed by Walker for releasably securing the housing and catheter hub to one another.

Re Claim 15, Steube in view of Walker disclose all of the limitations of Claim 1. Steube further discloses the catheter hub (14) includes luer threads (50) and a collar (48) (as seen in Steube Fig. 1), and the channel member (72) and the raised portion (66) do not interfere with operation of the luer threads (50). 

Re Claim 16, Steube in view of Walker disclose all of the limitations of Claim 15. Steube further discloses wherein the channel member (72) extends through a portion of the collar (48) and a portion of the luer threads (50) (as seen in Steube Fig. 1).

Re Claim 17, Steube in view of Walker disclose all of the limitations of Claim 1. Steube further teaches wherein the housing (20, 24) comprises a needle protection member (26) that encloses the distal tip (22a) of the needle (22) (Steube Figs. 1-4; ¶ 0030-0034).

Re Claim 18, Steube in view of Walker disclose all of the limitations of Claim 18. Steube further discloses wherein the housing (20, 24) comprises a needle hub (20) (Steube Fig. 1A; ¶ 0026).

Re Claim 19, Steube in view of Walker disclose all of the limitations of Claim 1. Steube fails to explicitly teach the housing comprising a grip. Walker discloses a housing (912, 914) wherein the housing (912, 914) comprises a grip (923, 970) (Walker ¶ 0093, 0095) wherein grips improve safe handling of the catheter assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Steube in view of Walker to comprise grips as disclosed by Walker wherein grips improve safe handling of the catheter assembly.


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steube (USPGPub 2012/0277679) in view of Walker et al. (USPGPub 20130096504) as applied to Claim 1 above, and further in view of Scheurer (USPGPub 2011/0060312). 

Re Claim 7, Steube in view of Walker disclose all of the limitations of Claim 1. Steube in further discloses wherein a proximal end of the external surface of the catheter hub (14) includes the channel member (72) (Steube Fig. 1). However, Steube in view of Walker fail to disclose wherein the channel member narrows in width in a distal direction. Scheurer discloses a fluid connecting system comprising a cannula holder (4) with a channel member (32, 33) wherein a proximal end of the external surface of the cannula holder (4) includes the channel member (portion 32 of channel member as seen in Scheurer Fig. 9); and the channel member narrows in width in a distal direction, the configuration for improving the guiding of a keyed structure with the cannula holder (Scheurer ¶ 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of the external surface of the catheter hub of Steube in view of Walker to have the channel member narrow in width in a distal direction, the configuration as disclosed by Scheurer for improving the guiding of a keyed structure with the cannula holder.  

Re Claim 10, Steube in view of Walker disclose all of the limitations of Claim 1. Steube in view of Walker fail to disclose wherein the first channel includes a narrowing portion that gradually tightens an engagement between the channel member and the raised portion. Scheurer discloses a fluid connecting system comprising a cannula holder (4) with a channel member (32, 33) comprising a first channel (32) and a second channel (33), the first channel (32) including a narrowing portion that gradually tightens an engagement between the channel member (32, 33) and a raised portion (25), the configuration for the guiding of a keyed structure with the cannula holder (Scheurer ¶ 0047). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first channel of Steube in view of Walker to include a narrowing portion that gradually tightens an engagement between the channel member and the raised portion, the configuration as disclosed by Scheurer for the guiding of a keyed structure with the cannula holder. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steube (USPGPub 2012/0277679) in view of Walker et al. (USPGPub 20130096504) as applied to Claim 1 above, and further in view of Abdulla (USPGPub 2015/0238733). 

Re Claim 9, Steube in view of Walker disclose all of the limitations of Claim 1. Steube in view of Walker fail to disclose wherein the first channel incudes a chamfer to aid in engaging the raised portion. Abdulla discloses a catheter hub (112) and a housing (110) (Abdulla Figs. 1 and 2), the catheter hub (112) comprising a first channel (space between threads 138), wherein the first channel incudes a chamfer (320) to aid in engaging a raised portion (322) on the housing (110) (Abdulla Fig. 3; ¶ 0059 - “For example, the groove can be provided on the needle guard housing and the projection on the catheter hub”), for the purpose of relying of a friction fit between the catheter hub and the housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter hub and housing of Steube in view of Walker wherein the first channel incudes a chamfer to aid in engaging the raised portion, the configuration as disclosed by Abdulla for the purpose of relying of a friction fit between the catheter hub and the housing.

Response to Arguments
Applicant’s arguments with respect to Claims 1-7 and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although examiner still relies upon prior art Steube, examiner no longer relies upon prior art Steube for the structures which applicant argues Steube does not teach, e.g., first and second channels. Furthermore, with regard to Claims 7 and 9-10, examiner no longer relies upon prior art Masters where Masters does not teach a channel member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783